DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1 and 9-14 of Application No. 16/463,785. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-14 of copending Application No. 16/463,785 in view of Fahn et al. (US 2010/0298977 A1), herinafter Fahn, in further view of Connell, II et al. (US 2015/0336274), hereinafter Connell, and Kim et al. (US 2015/0142169 A1), hereinafter Kim. The scope of the inventions for both applications are similar as claims 1-18, and 20 of the instant , in view of Fahn, are directed to similar limitations as presented below. This is a provisional nonstatutory double patenting rejection.
	Claims 1-2 and 11 of the instant application are taught by claims 1 and 13 of the copending application. 
	Regarding claims 3 and 12 of the instant application, Fahn teaches the controller is further configured to, when the moving direction corresponds to forward travel ([0077], “the mobile robot 100 still successfully moves forward without colliding with them.” – This indicates that the mobile robot is already moving forward before selecting the image), select the image acquired at the specific point in time earlier than the object sensing time of the sensor unit from among the plurality of continuous images ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images and the corresponding previous positions in one of the captured images previous to the latest one of the captured images”).
	It would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to modify the teachings of the copending application and Fahn as discussed above, to further select the image acquired earlier than the object sensing time when the robot moves forward in order to detect objects that are blocking the robot’s path as the robot moves forward and allow the robot to avoid them accordingly. 
	Claims 4 and 13 of the instant application are taught by claim 14 of the copending application. 
	Claims 5 and 14 of the instant application are taught by claim 9 of the copending application. 
	Claims 6 and 15 of the instant application are taught by claim 10 of the copending application, in view of Fahn and Connell. 
	Claim 10 of the copending application teaches “a communication unit configured to receive machine learning-related data from the predetermined server”. However, neither the copending application nor Fahn teaches the communication unit is configured to transmit the selected image acquired at the specific point in time to a predetermined server. However, Connell teaches a communication unit (Fig. 1, “network 140”) configured to transmit the selected image acquired at the specific point in time to a predetermined server ([0042], “the raw image data may be transmitted to the asset management system 150 which may be configured to include analysis engines, filter engines, and the like, for analyzing the raw image data to classify the asset.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fahn to transmit the selected image to a predetermined server and to receive data from the predetermined server, as taught by Connell, in order to provide an initial classification of the objects in front of the robot. 
Claims 7 and 16 of the instant application are taught by claim 10 of the copending application. 
	Claims 8 and 17 of the instant application are taught by claim 11 of the copending application. 
	Claims 9 and 18 of the instant application are taught by claim 12 of the copending application. 
Regarding claims 10 and 20 of the instant application, Fahn further teaches the controller is further configured to: 
store position information of the sensed object ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images”) and position information of the mobile robot in the storage ([0057], “the control module 150 defines … a position where the mobile robot 100 currently stays”); 
…
recognize an attribute of the object sequentially with respect to images acquired by the image acquisition unit in a predetermined object area ([0077], “if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images”); and 
determine a final attribute of the object based on a plurality of recognition results of the sequential recognition ([0077], “if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images, it means that a moving velocity of the object is fast.”).
Yet, Fahn does not specifically disclose the controller is further configured to: register an area of a predetermined size around a position of the sensed object as an object area in a map.
However, Connell discloses the controller is further configured to: 
register an area of a predetermined size around a position of the sensed object as an object area in a map ([0079], “The premises map database 370 stores information, e.g., location, characteristics, asset type classification, local vicinity condition information, and the like, about each of the physical assets present in the premises 110”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of the copending application and Fahn to provide a map of the area around the sensed object, as taught by Connell, in order to identify other objects near the sensed object, as stated by Connell in [0051].
Regarding claim 19, Kim teaches a method for controlling a mobile robot (Fig. 1) comprises performing control to perform an avoidance operation when the sensed object is not an object that the mobile robot is able to climb ([0446], “If the height of the obstacle is greater than the second reference height, the controller 630 controls the cleaning robot to be in the avoidance movement.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of the copending application, as modified by Fahn and Connell, to perform an avoidance operation when the robot is not able to climb over the sensed object, as taught by Kim, in order to avoid colliding with the object. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travel drive unit” in claim 1, “image acquisition unit” in claim 1, 10-11, and 20, “storage” in claims 1, 10, and 20, “travel control unit” in claims 2 and 11, “travel control module” in claim 2, “object recognition module” in claims 5, 7, and 16, “communication unit” in claim 6, “image processing module” in claims 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 7/6, 10-11, (12-14)/11, 15-16, (17-19)/11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the travel control unit” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the object recognition module” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “the predetermined data” in line 3. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if the predetermined data is received from the robot or the predetermined server, and there is no description or explanation for what the predetermined data is about. Therefore, the claim is indefinite. For examination purposes, “the predetermined data” is to be interpreted as “the predetermined server”. This interpretation is based on the limitation “the machine learning-related data received from the predetermined server” in claim 7.
Claim 10 recites the limitation “an attribute of the object” in line 6. However, claim 1 also recites “an attribute of the object” in line 12. It is unclear whether these two instances are referring to the same attribute of the object or not. Therefore, the claim is indefinite. 
Claim 11 recites the limitations “the image acquisition unit” in line 4, “the sensor unit” in line 5, “the travel control unit” in line 11. There is insufficient antecedent basis for these limitations in the claim. 
Claim 15 recites the limitation “the predetermined data” in line 4. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if the predetermined data is received from the robot or the predetermined server, and there is no description or explanation for what the predetermined data is about. Therefore, the claim is indefinite. For examination purposes, “the predetermined data” is to be interpreted as “the predetermined server”. This interpretation is based on the limitation “the machine learning-related data received from the predetermined server” in claim 16. 
Claim 16 recites the limitation “the object recognition module” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation “an attribute of the object” in line 5. However, claim 11 also recites “an attribute of the object” in line 9. It is unclear whether these two instances are referring to the same attribute of the object or not. Therefore, the claim is indefinite. 
Claims 7, 12-14, and 17-19 are rejected for being dependent upon the previously rejected base claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahn et al. (US 2010/0298977 A1), hereinafter Fahn.
Regarding claim 1, Fahn teaches a mobile robot 100 (Fig. 1, [0054], “mobile robot 100”) comprising: 
a travel drive unit 110 configured to move a main body ([0054], “the driving apparatus 110 comprises a wheel set for driving the mobile robot 100”); 
an image acquisition unit 120 configured to acquire a plurality of images by continuously photographing surroundings of the main body ([0054], “the image capturing apparatus 120 successively acquires images when the mobile robot 100 moves.”); 
a storage configured to store the plurality of continuous images acquired by the image acquisition unit ([0056], “Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated” – The images are stored in the image capturing apparatus 12); 
a sensor unit 140 having one or more sensors configured to sense an object during the movement of the main body ([0055], “The ultrasonic sensing apparatus 140 is used to detect environment information surrounding to the mobile robot 100”); and 
a controller is configured to, when the sensor unit senses the object, select, based on a moving direction and a moving speed of the main body ([0068], “the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects”), an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images, and recognize an attribute of the object included in the selected image acquired at the specific point in time ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images and the corresponding previous positions in one of the captured images previous to the latest one of the captured images”).

Regarding claim 2, Fahn further teaches the controller further comprises a travel control module configured to control driving of the travel control unit based on the recognized attribute of the object ([0068], “since the control module 150 has obtained the positions of each of the target objects, the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects”).

Regarding claims 3 and 12, Fahn further teaches the controller is further configured to, when the moving direction corresponds to forward travel ([0077], “the mobile robot 100 still successfully moves forward without colliding with them.” – This indicates that the mobile robot is already moving forward before selecting the image), select the image acquired at the specific point in time earlier than the object sensing time of the sensor unit from among the plurality of continuous images ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images and the corresponding previous positions in one of the captured images previous to the latest one of the captured images”). 

Regarding claims 8 and 17, Fahn further teaches the controller further comprises an image processing module configured to extract a part of the selected image acquired at the specific point in time in correspondence to a direction of the object sensed by the sensor is present ([0061], “the control module 150 divides the image into a plurality of sub-image areas … wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot”).

Regarding claims 9 and 18, Fahn further teaches the image processing module is further configured to: 
when the object is sensed from a forward-right direction of the main body, extract a right lower area of the selected image acquired at the specific point in time ([0061], “determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right.”); 
when the object is sensed from a forward-left direction of the main body, extract a left lower area of the selected image acquired at the specific point in time ([0061], “determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right.”); and 
when the object is sensed from a forward direction of the main body, extract a central lower area of the selected image acquired at the specific point in time ([0061], “determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right.”).

Regarding claim 11, Fahn teaches a method for controlling a mobile robot 100, comprising: 
acquiring a plurality of images by continuously photographing surroundings of a main body during traveling ([0054], “the image capturing apparatus 120 successively acquires images when the mobile robot 100 moves.”); 
storing the plurality of continuous images acquired by the image acquisition unit ([0056], “Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated” – The images are stored in the image capturing apparatus 12); 
sensing an object by the sensor unit 140 ([0055], “The ultrasonic sensing apparatus 140 is used to detect environment information surrounding to the mobile robot 100”); 
when the sensing unit senses the object, select, based on a moving direction and a moving speed of the main body ([0068], “the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects”), an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images and the corresponding previous positions in one of the captured images previous to the latest one of the captured images”); 
recognizing an attribute of the object included in the selected image acquired at the specific point in time ([0064], “the control module 150 obtains … the corresponding previous positions in one of the captured images previous to the latest one of the captured images”); and 
controlling driving of the travel control unit based on the recognized attribute of the object ([0068], “since the control module 150 has obtained the positions of each of the target objects, the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahn, in view of Connell, II et al. (US 2015/0336274), hereinafter Connell.
Regarding claims 5 and 14, Fahn further teaches the object recognition module is further configured to recognize, …, an attribute of an object included in the selected image acquired at the specific point in time ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images and the corresponding previous positions in one of the captured images previous to the latest one of the captured images”).
Yet, Fahn does not specifically disclose the object recognition module is further configured to recognize, based on data pre-learned through machine learning, an attribute of an object included in the selected image acquired at the specific point in time.
However, in the same field of endeavor, Connell teaches the object recognition module is further configured to recognize, based on data pre-learned through machine learning, an attribute of an object included in the selected image acquired at the specific point in time ([0020], “The trained classification algorithms may be trained over multiple previous iterations of the operation in which human user feedback is provided to indicate correctness/incorrectness of the operation of the classification algorithms as well as providing input indicating the correct classification for the detected obstacle. Based on this training, a correlation of characteristics of obstacles, images, and the other physical premises information described above, is generated which can be used as a basis to perform future classifications of obstacles as particular asset types.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fahn to recognize the attribute of the object based on the data pre-learned through machine learning, as taught by Connell, in order to indicate whether the classification/attribute of the object is correct and use it future classification of the object, as suggested by Connell.

Regarding claims 6 and 15, as best understood, Fahn does not disclose a communication unit configured to transmit the selected image acquired at the specific point in time to a predetermined server, and receive machine learning-related data from the predetermined server.
However, Connell teaches a communication unit (Fig. 1, “network 140”) configured to transmit the selected image acquired at the specific point in time to a predetermined server ([0042], “the raw image data may be transmitted to the asset management system 150 which may be configured to include analysis engines, filter engines, and the like, for analyzing the raw image data to classify the asset.”), and receive machine learning-related data from the predetermined server ([0048], “the captured image obtained from the robot 130 may be analyzed, through machine vision analysis software executing on the asset management system 150, to obtain information related to the physical dimension of the obstacle encountered by the robot”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fahn to transmit the selected image to a predetermined server and to receive data from the predetermined server, as taught by Connell, in order to provide an initial classification of the objects in front of the robot. 

Regarding claims 7 and 16, Fahn does not specifically teach the object recognition module is further configured to be updated based on the machine learning-related data received from the predetermined server.
However, Connell teaches the object recognition module is further configured to be updated ([0051], “the identification of other asset types for other assets in the premises 110 may be used to update the layout or map data structure 170 representing the premises 110 and the assets present within the premises … “) based on the machine learning-related data received from the predetermined server ([0048], “the captured image obtained from the robot 130 may be analyzed, through machine vision analysis software executing on the asset management system 150, to obtain information related to the physical dimension of the obstacle”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fahn to update the object recognition module based on the data received from the predetermined server, as taught by Connell, in order for the robot to recognize the physical characteristics of the obstacle and to perform an obstacle avoidance movement as necessary. 

Regarding claims 10 and 20, Fahn further teaches the controller is further configured to: 
when the sensor senses an object, store position information of the sensed object ([0064], “the control module 150 obtains the current positions of each of the target objects in the latest one of the captured images”) and position information of the mobile robot in the storage ([0057], “the control module 150 defines … a position where the mobile robot 100 currently stays”); 
…
recognize an attribute of the object sequentially with respect to images acquired by the image acquisition unit in a predetermined object area ([0077], “if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images”); and 
determine a final attribute of the object based on a plurality of recognition results of the sequential recognition ([0077], “if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images, it means that a moving velocity of the object is fast.”).
Yet, Fahn does not specifically disclose the controller is further configured to: register an area of a predetermined size around a position of the sensed object as an object area in a map.
However, Connell discloses the controller is further configured to: 
register an area of a predetermined size around a position of the sensed object as an object area in a map ([0079], “The premises map database 370 stores information, e.g., location, characteristics, asset type classification, local vicinity condition information, and the like, about each of the physical assets present in the premises 110”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fahn to provide a map of the area around the sensed object, as taught by Connell, in order to identify other objects near the sensed object, as stated by Connell in [0051].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahn, in view of Connell, and in further view of Kim et al. (US 2015/0142169 A1), hereinafter Kim.
Regarding claim 19, neither Fahn nor Connell teaches the controlling of the driving comprises performing control to perform an avoidance operation when the sensed object is not an object that the mobile robot is able to climb.
However, in the same field of endeavor, Kim teaches a method for controlling a mobile robot (Fig. 1) comprises performing control to perform an avoidance operation when the sensed object is not an object that the mobile robot is able to climb ([0446], “If the height of the obstacle is greater than the second reference height, the controller 630 controls the cleaning robot to be in the avoidance movement.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fahn, as modified by Connell, to perform an avoidance operation when the robot is not able to climb over the sensed object, as taught by Kim, in order to avoid colliding with the object. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./            Examiner, Art Unit 3664                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664